Citation Nr: 0717808	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  04-40 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to Department of Veterans Affairs Dependency and 
Indemnity Compensation (DIC) benefits for the cause of the 
veteran's death pursuant to the provisions of 38 U.S.C. § 
1151.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel 


INTRODUCTION

The veteran had active duty from December 1965 to September 
1967.  The veteran died in March 2000.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant testified at a RO hearing in October 
2004.


FINDING OF FACT

The medical evidence preponderates against a finding that the 
veteran's death was the proximate result of fault or 
negligence on the part of VA in prescribing medication for 
the veteran's PTSD; or that it was the proximate result of an 
event not reasonably foreseeable in prescribing such 
medication.


CONCLUSION OF LAW

The requirements for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1151, 5107 (West 
2002); 38 C.F.R. § 3.358 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007); see also Pelegrini, 18 Vet. App. at 121; 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).

In this case, in an April 2002 letter, the RO provided timely 
notice to the appellant regarding what information and 
evidence is needed to substantiate dependency and indemnity 
compensation (DIC) claims, as well as specifying what 
information and evidence must be submitted by her, what 
information and evidence will be obtained by VA, and the need 
for her to advise VA of or submit any further evidence that 
pertains to her claim.  

The Board notes that the appellant did not receive notice as 
to the information and evidence necessary to establish 
disability ratings or earlier effective dates.  As such, the 
VCAA notice was deficient as to content.  Nevertheless, the 
Board finds that such error is not prejudicial to the veteran 
because in light of the denial of entitlement to dependency 
and indemnity compensation, any question as to the 
appropriate effective date to be assigned is rendered moot.  
Moreover, it is pertinent to note that the evidence does not 
show, nor does the appellant or her representative contend, 
that any notification deficiencies, either with respect to 
timing or content, have resulted in prejudice.  See Mayfield, 
supra (due process concerns with respect to VCAA notice must 
be pled with specificity); Sanders, supra; Simmons, supra.

The Board notes at this point that the RO has taken 
appropriate action to comply with the duty to assist 
the appellant with the development of her claim.  The record 
includes service records, private medical records and VA 
treatment records.  The Board notes that the appellant has 
not been afforded a VA etiology opinion in relation to her 
claim.  The Board finds that such a medical opinion is not 
necessary in the instant case because there is absolutely no 
competent medical evidence suggesting that the veteran's 
death was in any way caused by the medication prescribed to 
him by VA to treat his PTSD.  As such, the Board finds that 
the record as it stands includes sufficient competent 
evidence to decide this claim.  See 38 C.F.R. § 3.159(c)(4).  
Under these circumstances, the Board finds no further action 
is necessary to assist the appellant with the claim.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claim.

Analysis

The veteran's certificate of death reflects that the 
immediate cause of the veteran's death was acute mixed drug 
intoxication by combined effect of opiates, cocaine, and 
sertraline.

38 U.S.C.A. § 1151 provides generally that, when a veteran 
suffers injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct or failure to 
follow instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or DIC compensation, shall be awarded the 
same manner as if the additional disability or death were 
service connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
or (B) an event not reasonably foreseeable.  The regulations 
implementing that statute appear at 38 C.F.R. §§ 3.358 and 
3.800.  They provide, in pertinent part, that in determining 
whether additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based is compared with the 
physical condition subsequent thereto.  38 C.F.R. § 
3.358(b)(1).

Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the veteran was hospitalized.  38 C.F.R. § 
3.358(b)(2).  Further, the additional disability or death 
must actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1), (2).  In addition, compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the expressed 
or implied consent of the veteran or, in appropriate cases, 
the veteran's representative.  "Necessary consequences" are 
those which are certain or intended to result from the VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(3).

The Board has considered the appellant's claim for 
entitlement to DIC benefits for the cause of the veteran's 
death under the provisions of 38 U.S.C.A. § 1151 based on the 
veteran's VA treatment, and more specifically as alleged by 
the appellant, as a result of medications prescribed at a VA 
medical facility to treat the veteran's PTSD.  The Board 
notes that the appellant's claim under 38 U.S.C.A. § 1151 was 
filed after October 1, 1997 and as such must be adjudicated 
in accord with the current version of 38 U.S.C.A. § 1151. 
VAOPGCPREC 40-97, 62 Fed. Reg. 15566 (1997).  Thus, to 
prevail, the appellant must show that the veteran's death was 
either an unforeseen event or the result of VA negligence, or 
in other words, that VA was at fault in the veteran's death.

The appellant has argued that the veteran's death was caused 
by the amount of prescription medication prescribed to him by 
VA.  At the October 2004 RO hearing, the appellant's 
representative stated that it was the appellant's belief that 
the VA medical facility should have more closely monitored 
the amount of prescriptions given to the veteran in light of 
his substance abuse history.  The record reflects that the 
veteran received medical treatment from a VA medical center, 
including his prescription medications.  Private medical 
records from Lutheran Medical Center show that the veteran 
was admitted on March 3, 2000 after being found unresponsive 
and that the veteran was coded and intubated and was 
resuscitated and then developed v-fib during code and got 
defibrillation and progressed to asystole and resuscitation 
was unsuccessful and the veteran expired.  An undated letter 
from Dr. M. M. states that she treated the veteran for his 
PTSD and that the veteran turned to drugs and alcohol to 
medicate his emotional pain and anger.  The letter does not 
suggest that VA was negligent in its treatment of the veteran 
or that the veteran's VA-prescribed medications in any way 
contributed to his death.  After reviewing the evidence in 
its entirety, the Board finds that the evidence of record 
does not include any competent medical opinion expressing 
that VA was negligent in its care of the veteran and that 
such negligence led to the veteran's death.  As such, 
compensation is not warranted for benefits for the cause of 
the veteran's death due to VA medical treatment, because the 
weight of the evidence preponderates against a grant of these 
benefits under 38 U.S.C.A. § 1151.  In reaching this 
conclusion, the Board has considered the applicability of 
VA's longstanding benefit-of-the-doubt doctrine; however, the 
competent medical evidence of record does not place the claim 
in relative equipoise.  As the preponderance of the evidence 
is against the appellant's claim, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to Department of Veterans Affairs Dependency and 
Indemnity Compensation (DIC) benefits for the cause of the 
veteran's death pursuant to the provisions of 38 U.S.C. § 
1151 is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


